Citation Nr: 0200858	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for chronic brain 
syndrome associated with trauma, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to July 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 30 percent disability evaluation for 
chronic brain syndrome associated with trauma.  

The veteran was afforded a travel board hearing via 
videoconference in Washington, D.C. before the undersigned 
member of the Board in October 2001.  The Board notes that 
additional evidence was submitted at the hearing.  The 
veteran and his representative waived initial consideration 
by the RO under the provisions of 38 C.F.R. § 20.1304(c) 
(2001).  A transcript of the hearing has been associated with 
the claims folder.  

At the hearing, the veteran raised the issue of total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) .  Transcript at 4 
(October 2001).  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Kansas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103A, and 5107 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).


At his personal hearing in October 2001, the veteran 
testified that he suffered from severe headaches, dizziness 
and nausea as a result of his service-connected chronic brain 
syndrome.  Transcript at 2 (October 2001).  In addition, he 
contends that a stroke in 1999 was the result of his service-
connected chronic brain syndrome associated with trauma.  

By letter dated in August 2001, the veteran's VA physician, 
SK, MD, reported that the veteran suffered an acute 
vertebrobibasilar stroke in February 1999 and had been 
maintained on chronic warfarin anticoagulation since that 
time.  He stated that he suffered from chronic dizziness and 
vascular type headaches.  The physician opined that it was 
highly likely that there was a causal relationship between 
the head trauma the veteran suffered during service and the 
current headaches that subsequently developed in young 
adulthood.  He further opined that there was a causal 
relationship between the longstanding and severe vascular 
headaches that the veteran endured and his stroke in 1999.  

On March 13, 2001 a VA examination was conducted for the 
purpose of ascertaining the nature and extent of severity of 
the service-connected chronic brain syndrome associated with 
trauma. Such examination did not address whether the 
longstanding and severe vascular headaches, and the February 
1999 acute vertebrobibasilar stroke, were due to the service 
reported head trauma.  The Board finds that the issue of 
service connection for vascular headaches and acute 
vertebrobibasilar stroke as secondary to the service-
connected chronic brain syndrome is inextricably intertwined 
with the prepared and certified claim of increased evaluation 
for the service-connected disability.  The Board finds that a 
VA special neurological examination to address any inter-
relationship of the above noted service-connected and 
nonservice-connected disabilities is warranted.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see also 66 Fed. Reg. 45,620, 45,630-45,632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).




Accordingly, this case is remanded for the following:

1.  The veteran should be advised that he 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
service-connected chronic brain syndrome 
with trauma, chronic dizziness with 
severe vascular headaches, and acute 
vertebrobibasilar stroke.  

After obtain any necessary authorization 
or medical releases, the RO should make 
reasonable efforts to obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, particularly those at 
the VA outpatient clinic in Lufkin, 
Texas.



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b), 
(2); 66 Fed. Reg. 45,620, 45,630-45,632 
(to be codified at 38 C.F.R. § 3.159(e)).

3.  Thereafter, the RO should schedule 
the veteran for a VA special neurological 
examination by an appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of determining 
the degree of disability associated with 
the veteran's chronic brain syndrome 
associated with head trauma in service, 
and to determine whether longstanding 
severe vascular headaches and the 
February 1999 acute vertebrobibasilar 
stroke are secondary to the service 
reported head trauma resulting in chronic 
brain syndrome for which service-
connection has been granted.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.





The examiner should review the claims 
folder, and describe any impairments 
found on examination, and express an 
opinion as to the nature and extent of 
severity of the service-connected chronic 
brain syndrome with associated trauma.  

The examiner should answer the following: 

(a) What are the veteran's current 
impairments, both service-connected and 
nonservice-connected?  

(b) Are longstanding severe vascular 
headaches and/or the February 1999 acute 
vertebrobibasilar stroke secondary to the 
service reported head trauma resulting in 
the service-connected chronic brain 
syndrome?

(c) If no such causal relationship is 
determined to be present, the examiner 
should express an opinion as to whether 
the service-connected chronic brain 
syndrome associated with head trauma 
aggravates the nonservice-connected 
longstanding vascular headaches and/or 
residuals of the February 1999 acute 
stroke.

(d) If such aggravation is determined to 
be present, the examiner should address 
the following medical issues:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected vascular headaches and 
residuals of the February 1999 acute 
stroke;


(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
chronic brain syndrome associated with 
trauma based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of vascular headaches and residuals of a 
February 1999 acute vertebrobibasilar 
stroke are proximately due to the 
service-connected chronic brain syndrome 
associated with trauma.

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  The examiner is directed to 
the August 21, 2001 letter on file with 
the medical opinion from the VA physician 
SK, MD.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claim.  38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  



The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for vascular headaches and 
acute vertebrobibasilar stroke as 
secondary to the service-connected 
chronic brain syndrome associated with 
trauma with application of 38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The RO should also readjudicate the claim 
of entitlement to an increased evaluation 
for service-connected chronic brain 
syndrome with associated trauma.  In so 
doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2001).


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is again notified that failure to report 
for any scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of his claim.  38 C.F.R. 
§ 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


